         Case 5:19-cv-00156-KGB Document 37 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

PATRICK RAMOND BABER                                                                   PLAINTIFF

v.                             Case No. 5:19-cv-00156-KGB-BD

DUSTY DODSON, et al.                                                                DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Patrick Ramond Baber’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 4th day of December, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
